Citation Nr: 0434234	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as a residual of back injury.

2.  Entitlement to service connection for asbestosis or an 
asbestos-related disability, claimed as a residual of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision that, inter alia, 
denied service connection for a back condition and for 
asbestosis.  The veteran filed a notice of disagreement (NOD) 
in October 2002, and the RO issued a statement of the case 
(SOC) in August 2003.  The veteran filed a substantive appeal 
in September 2003.  In January 2004, the RO issued a 
supplemental SOC (SSOC), reflecting the denial of the claims.

In December 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §3.303(a) (2004).

In this case, the veteran contends that service connection 
for a low back disability, claimed as a residual of an in-
service back injury, is warranted.  Specifically, the veteran 
reported that, while aboard the U.S.S. Takanis Bay (CVE 89), 
he cleaned drain wells at the bottom of the ship and carried 
heavy barrels of sludge up three flights by ladder for 
disposal; when doing so, the veteran felt significant pain in 
his low back and reported often to sick bay.  He was treated 
with aspirin.  While his condition improved, the veteran 
continued to experience intermittent low back pain.

Although service medical records show no complaints of low 
back pain, the Board finds that the RO should attempt to 
substantiate the veteran's alleged treatment aboard ship.  
Specifically, the RO should contact all appropriate sources 
to obtain the ship's medical log books, along with any 
clinical records, for the period of time in 1945 pertaining 
to the veteran's in-service back injury.

The Board also points out that the veteran alleges that he 
continues to suffer from low back pain, and that post-service 
medical evidence includes medical findings of spinal 
stenosis, chronic low back strain, spondylolisthesis, a 
diffuse bulging disc at levels L4-L5 and L2-L3, as well as 
degenerative changes.  However, there is no medical evidence 
that addresses the relationship, if any, between any current 
low back disability, and any incident of service, to include 
the back injury suffered therein as reported by the veteran.  
The Board finds that such an opinion would be helpful in 
resolving the issue on appeal.  See 38 U.S.C.A. § 5103A.

Pertinent to the claim involving asbestosis or an asbestos-
related disability, the RO should specifically seek the 
veteran's authorization for release of medical records from 
Dr. Shahian, of the Lakey Clinic, involving the partial 
removal of the veteran's left lung and lymph nodes in October 
2002.  These pertinent records have not been obtained.

In this case, the veteran contends that his current lung 
disability is the result of his exposure to asbestos in 
service.  Service department records show that the general 
specifications for ships during the veteran's naval service 
had required heated surfaces to be covered with an insulating 
material, and that it is highly probable that asbestos 
products were used.  The veteran was assigned as a fireman 
aboard ship.

Under these circumstances, the Board finds that such medical 
evidence is insufficient to decide the claim on appeal.  A 
well reasoned medical opinion addressing whether the veteran, 
in fact, suffers from asbestosis or an asbestos-related 
disability; and if so, the medical relationship, if any, 
between any such current disability and service, to include 
the likely exposure to asbestos therein, is needed to fairly 
resolve the claim for service connection predicated on 
claimed asbestos exposure.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examinations of his low back and lungs.  The 
veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake all 
appropriate action to obtain, from all 
appropriate sources, ship medical logs, 
and any clinical records, pertaining to 
the veteran's in-service back injury and 
treatment in 1945. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record-to specifically 
include records of treatment by 
Dr. Shahian of the Lakey Clinic in 
October 2002.  The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.



4.  After all available records and/or responses 
from each
contacted entity are associated with the 
veteran's claims file, the RO should 
arrange for the veteran to undergo VA 
examinations of his low back and lungs.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays and pulmonary 
function tests, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

As regards the veteran's low back, the 
examining physician should clearly 
identify all current disability 
underlying the veteran's current 
complaints of low back pain.  With 
respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to 
service, to include the veteran's alleged 
in-service back injury in 1945.

As regards the veteran's lungs, the 
examining physician should clearly 
identify all current 
respiratory/pulmonary disability.  With 
respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to 
service, to include the veteran's likely 
in-service exposure to asbestos.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2004).




